Citation Nr: 1737205	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Bernal, Associate Counsel 






INTRODUCTION

The Veteran had active air service from July 1967 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs' (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The Veteran was subject to temporary duty (TDY) assignments to the Republic of Vietnam between 1968 and 1969, and is thereby presumed to have been exposed to herbicides while in active service.

2.  Prostate cancer is presumed to be etiologically related to exposure to herbicides while serving in the Republic of Vietnam.


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that while stationed at Udorn Royal Thai Air Force Base (RTAFB) in Thailand, he was often sent on TDY missions to the Republic of Vietnam.  

The Veteran's service personnel records (SPRs) show that he was stationed at Udorn RTAFB from November 1968 to November 1969 and that his Military Occupational Specialty (MOS) was an aircraft maintenance technician.  According to the SPRs, his duties involved going on various missions in order to repair aircraft, usually with little or no advance notice.  In the Veteran's performance evaluation for September 1969 to June 1970, it was noted that he was sent on a TDY mission to SEA (Southeast Asia).  However, the performance evaluation did not note the specific time of the orders, or the specific location in SEA.  While the Veteran's SPRs is devoid of any actual TDY orders, his performance evaluation clearly shows that he did indeed go TDY.  

Of record is a December 2013 statement from Mr. J.S.  In his statement, Mr. J.S. reported that he served in the Republic of Vietnam from October 1968 to September 1969.  He reported that while he was there, he saw the Veteran in the current appeal in approximately January 1969.  Mr. J.S. reported that he remembered because he and the Veteran in the current appeal were related at the time (cousins).  

While there is no specific notation in the Veteran's SPRs that he went TDY to a specific area, the Board finds that there is no basis in the record to question the Veteran's, or Mr. J.S.'s, credibility regarding their statements as to the nature and responsibilities of the Veteran's service while at Udorn RTAFB, to specifically include his presence in the Republic of Vietnam.

Therefore, giving the Veteran the benefit of the doubt, the Board finds that his job duties brought him to the Republic of Vietnam and he is presumed to have been exposed to herbicides while in active service.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

A review of the post-service treatment notes of record show that the Veteran was diagnosed with prostate cancer by his VA Medical Center treatment providers in March 2012.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for prostate cancer is warranted.  


ORDER

Entitlement to service connection for prostate cancer is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


